Title: To Thomas Jefferson from Edward Bancroft, 21 August 1789
From: Bancroft, Edward
To: Jefferson, Thomas



Dear Sir
Francis Street, Bedford Square, August 21st. 1789.

Your favour of the 6th. of Augt. I duely received, and have since seen the Gentleman to whom you remitted Mr. Paradise’s Bill, and have given him the most satisfactory Explanations and assurances in my Power, and such as he appeared perfectly Contented with.
Mr. Paradise justly sensible of the singular obligation with which you have loaded him, feels himself very much ashamed that he has not before this written to you, and he promises to summon his faculties to so much obedience and exertion, as is necessary for this purpose, either to day or on Tuesday next. In truth it has been thought prudent to keep him out of town ever since his return until within a day or two, because two or three of the Creditors who had generally assented to his Proposals have contrived under various and somewhat suspicious pretexts to avoid signing the Deed, and two others have absolutely refused to do it in order to extort an immediate Payment of half of the amount of their demands. These difficulties as you will naturally suppose have disagreably agitated Mr. P. and left him so little self possession that it is no wonder he should have postponed writing even to you. And though he is now  in Town, he does not publickly appear, and it is very probable that he may be advised to go again to the Country for a few days until terms can be made with the outstanding Creditors, whose Demands indeed are not of the largest.
Mr. Silas Deane is I beleive now determined to embark in a few days for Boston, to end his remaining days in America, and will doubtless carry with him the Books mentioned formerly. He knows nothing of your having ever seen any of those which are missing. He has nearly recovered the use of his bodily faculties and in a considerable degree of his mental also. But having no means of subsistence in this Country, nor any connection which could enable him to obtain it, he goes to receive food raiment, and Lodging for the remnant of his Life, from the affection or Humanity of his Brother in Connecticut, who is already charged with the support of his son.
We have no news here of any importance. The last from America is I beleive of the 18th. of July, when little except passing the impost Bill had been finished. No appointments to any of the great fœderal departments had taken Place.—General Washington had indeed been very ill but was nearly recovered. I have the honor to be with the great[est] esteem and respect Dear Sir Your most Humble & most Devoted Servant,

Edwd. Bancroft

